Title: From Benjamin Franklin to [Mary Hewson], 1 January 1784
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


          
            
              Passy, Jan 1. 1784.—
            
            Health and Prosperity, and many happy Years, to my dear Friend, and to her Children, for whom I send the three enclos’d little Books.
            
              B Franklin
            
          
          
            Let me know if you have not the compleat Year.—
          
         
          Endorsed: Passy Jan 1 — 84 44
        